DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the limitations of an attenuator for rotation portions that rotate on separate axes. Namely in lines 16-25, “…a right rotation attenuator that attenuates rotation of the right side case about the second axis, wherein the left rotation attenuator includes a first rotation shaft member that extends in a direction of a third axis that is 20different from a direction of the first axis, a first rotation member connected to a lower portion of the left side case, and being supported by the first rotation shaft member when the left side case is attached to the body frame such that the first rotation member is rotatable about the third axis, and a first inner outer cylindrical damper provided between the first rotation shaft 25member and the first rotation member, and the right rotation attenuator includes a second rotation shaft member that extends in a direction of a fourth axis that is different from a direction of the second axis…”. Such an arrangement was not found in the prior art of record and a combination of such elements was deemed non-obvious without hindsight reasoning.
Thompson (US 9010598) teaches an assembly that designed to limit vibrational instability. Thompson indicates an arrangement of rotation points that provide for articulation of a saddle bag, but does not explicitly disclose the use of dampening attenuators to aid in the reduction of harmonic frequency vibration. Instead, Thompson uses a Bowden cable to remedy such an issue. Further, Thompson does not indicate an arrangement of mounting a saddle bag wherein each mounting point pivots on separate axes. Such pivoting mounting arrangements were not found in the prior art of record. An inclusion of such a dampening device along with rotatable mounting points that pivot on separate axes was considered a non-obvious combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of saddle cases mounted to straddled vehicles are listed on the PTO-892 for reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611